t c no united_states tax_court estate of robert j capehart deceased ingrid capehart personal representative and ingrid capehart petitioners v commissioner of internal revenue respondent docket no filed date h w filed a joint federal_income_tax return for r disallowed losses attributable equally to h w as a result of the disallowance of the losses r also disallowed a deduction for medical dental expenses claimed on the return the parties agree that w is entitled to relief from liability pursuant to sec_6015 i r c consequently w’s liability cannot exceed the portion of the deficiency properly allocable to her under sec_6015 i r c the parties disagree as to the amounts of the deficiency and the sec_6662 i r c accuracy-related_penalty for that are to be allocated to w under sec_6015 sec_1 held the disallowed medical dental expenses are erroneous items that gave rise to a portion of the deficiency and must be allocated between h w in determining the portion of the deficiency properly allocable to w under sec_6015 sec_2 held further sec_6015 i r c does not limit the portion of the deficiency properly allocable to w to the amount of tax w would have owed had she filed a separate_return held further sec_6015 i r c does not limit the portion of the deficiency properly allocable to w to w’s proportionate share of the taxable_income properly reported on the joint_return held further the erroneous items attributable to w are allocable to w under sec_6015 i r c to the extent of w’s taxable_income properly included on the joint_return held further the alternative allocation method set forth in sec_1_6015-3 income_tax regs does not apply because erroneous deductions are not erroneous items that are subject_to tax at different rates held further computation of the portions of the deficiency and the sec_6662 i r c accuracy- related penalty allocable to w for under sec_6015 i r c determined terri a merriam wendy s pearson and jennifer a gellner for petitioners nhi t luu-sanders for respondent opinion jacobs judge respondent determined the following deficiency in petitioners’ federal_income_tax and accuracy- related penalties for deficiency accuracy-related_penalty sec_6662 sec_6662 sec_6662 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the second amendment to petition ingrid capehart petitioner elected and requested relief from tax_liability under sec_6015 c and f the parties have filed a stipulation of settled issues and a stipulation of facts in the stipulation of settled issues the parties have settled the substantive issues for determining the deficiency and the penalties the parties agree that petitioners have a federal_income_tax deficiency of dollar_figure and are liable for an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for in addition petitioner no longer seeks relief under sec_6015 and f and respondent agrees that petitioner is entitled to relief under sec_6015 1unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times the sole issue for decision concerns the computation of the portion of the deficiency and the accuracy-related_penalty for allocable to petitioner under sec_6015 background the facts in this case have been stipulated and are found accordingly the stipulation of settled issues the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference when the petition in this case was filed petitioner and her husband robert j capehart mr capehart resided in sparks nevada mr capehart died on date after the petition in this case was filed the estate of robert j capehart deceased has been substituted as a party petitioner is the personal representative of mr capehart’s estate on date mr capehart and petitioner filed a joint federal_income_tax return for on which they reported the following item amount income wages salaries tips etc interest dividends state tax_refund capital_gain other gain_or_loss form pension gambling income adjustments to income mr capehart’s ira deduction petitioner’s ira deduction adjusted_gross_income itemized_deductions schedule a medical dental1 state income taxes real_estate_taxes personal_property_taxes mortgage interest charitable gifts theft_loss gambling_losses total net_income exemptions taxable_income tax federal_income_tax withheld2 refund dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number 1petitioner and mr capehart reported total medical dental expenses of dollar_figure and deducted the excess over dollar_figure percent of their dollar_figure adjusted_gross_income 2petitioner had federal_income_tax of dollar_figure withheld from her wages mr capehart had federal_income_tax of dollar_figure withheld from his wages and retirement income respondent did not refund the dollar_figure overpayment reflected on the joint_return but instead issued a pre-filing notification letter that the refund was suspended respondent issued petitioner and mr capehart a notice_of_deficiency dated date in the notice_of_deficiency respondent inter alia disallowed the dollar_figure loss claimed on form_4797 sale of business property the form_4797 loss and the dollar_figure theft_loss claimed on the return petitioners now agree that they are not entitled to deduct these losses in the form_4797 loss and the theft_loss are related to petitioner’s and mr capehart’s participation in a partnership formed promoted and operated by walter j hoyt iii these losses are attributable equally to petitioner and mr capehart discussion as a general_rule spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 sec_6015 provides three alternative grounds for granting relief from joint_and_several_liability first sec_6015 provides for traditional relief from joint_and_several_liability for a tax_deficiency following the model of former sec_6013 second sec_6015 provides for an allocation of liability for a tax_deficiency finally sec_6015 provides for relief from liability for any unpaid tax or deficiency on equitable grounds but only if sec_6015 and c does not apply under sec_6015 if spouses who filed a joint_return are no longer married or are legally_separated then the requesting spouse may elect to limit his her liability to the portion of the deficiency allocated to him her as provided in sec_6015 the deficiency is determined from the joint_return on the basis of the married filing joint_return status the rate elected by the spouses when they filed the joint_return the electing spouse generally bears the burden_of_proof with respect to establishing the portion of any deficiency that is allocable to him her sec_6015 the parties agree that petitioners have a deficiency in their federal_income_tax of dollar_figure and are liable for an accuracy-related_penalty under sec_6662 of dollar_figure they also agree that petitioner qualifies for relief under sec_6015 the parties disagree as to the amounts of the deficiency and the penalty for which petitioner is liable pursuant to sec_6015 a proportionate allocation method generally the portion of the deficiency on a joint_return allocated to an individual is the amount that bears the same ratio to the deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under sec_6015 bears to the net amount of all items taken into account in computing the deficiency sec_6015 sec_6015 provides that items giving rise to a deficiency on a joint_return erroneous items shall be allocated to each spouse as though each had filed a separate_return for the taxable_year ie an erroneous item is allocated to the spouse to whom the erroneous item is attributed the requesting spouse is liable only for his her proportionate share of the deficiency ie the amount that bears the same ratio to the deficiency as the net amount of erroneous items allocable to the electing spouse bears to the net amount of all erroneous items sec_6015 a sec_1_6015-3 income_tax regs allocation of erroneous items the parties agree that the form_4797 loss and the theft_loss are erroneous items that are attributable equally to mr capehart and petitioner ie had petitioner and mr capehart filed separate returns they would each have reported one-half of the losses on their respective separate returns see sec_1_6015-3 income_tax regs the parties’ computations reveal that petitioners are not entitled to any deduction for medical or dental expenses petitioner and mr capehart reported total medical dental expenses of dollar_figure and deducted dollar_figure on the joint_return on account of the 5-percent floor see sec_213 their agreed proper adjusted_gross_income is dollar_figure only medical and dental expenses exceeding percent dollar_figure of the adjusted_gross_income are deductible since the amount of petitioners’ medical and dental expenses dollar_figure did not exceed the threshold_amount dollar_figure petitioners are not entitled to any deduction for medical dental expenses consequently the dollar_figure medical dental expense deducted on the joint_return is an erroneous item giving rise to part of the deficiency for the parties have not informed the court as to how petitioner and mr capehart would have reported the dollar_figure of medical dental expenses if they had filed separate returns the regulations provide that deduction items such as medical and dental expenses that are unrelated to a business or investment are generally allocated percent to each spouse unless the evidence shows that a different allocation is appropriate sec_1 d iv income_tax regs thus we will allocate dollar_figure of the disallowed medical and dental expenses to each of petitioner and mr capehart 2we are mindful that because the amounts of the erroneous form_4797 loss and the theft_loss attributed to petitioner exceed her share of the spouses’ combined taxable_income for the portion of the deficiency for which petitioner remains liable would be the same if all of the medical dental expenses were allocated to mr capehart failure to include the disallowed medical dental expenses in the erroneous items however would continued the erroneous items giving rise to the tax_deficiency total dollar_figure dollar_figure form_4797 loss dollar_figure theft_loss dollar_figure medical dental expenses and are attributed equally to petitioner and mr capehart ie dollar_figure to each we refer to the erroneous items attributed to petitioner and mr capehart respectively as her or his erroneous items since all erroneous items giving rise to the deficiency for are attributed equally to petitioner and mr capehart under the general_rule petitioner would be liable for one-half of the deficiency dollar_figure see sec_6015 a sec_1 d i a income_tax regs tax_benefit exception sec_6015 provides an exception to the general_rule under sec_6015 that an item giving rise to a deficiency on a joint_return is allocated to the spouses filing a joint_return in the same manner as it would have been allocated if the spouses had filed separate returns for the taxable_year sec_6015 provides that under rules prescribed by the secretary an item giving rise to a deficiency that is attributable to one spouse must be allocated to the other spouse to the extent the item gave rise to a tax_benefit on the joint_return to the other spouse in essence sec_6015 continued increase the portion of the deficiency for which petitioner would remain liable provides for the reallocation of erroneous items to the extent one spouse received a tax_benefit on a joint_return and the other spouse did not the secretary has promulgated regulations prescribing such rules sec_1_6015-3 income_tax regs provides an erroneous item that would otherwise be allocated to the nonrequesting spouse is allocated to the requesting spouse to the extent that the requesting spouse received a tax_benefit on the joint_return this rule applies equally to items that would otherwise be allocated to the requesting spouse 121_tc_73 sec_1_6015-3 example income_tax regs provides example requesting spouse receives a benefit on the joint_return from the nonrequesting spouse’s erroneous item i in h reports gross_income of dollar_figure from his business on schedule c and w reports dollar_figure of wage income on their joint federal_income_tax return h deducts dollar_figure of business_expenses resulting in a net_loss from his business of dollar_figure h and w divorce in date and on date a dollar_figure deficiency is assessed with respect to their joint_return w elects to allocate the deficiency the deficiency on the joint_return results from a disallowance of all of h’s dollar_figure of deductions ii since h used only dollar_figure of the disallowed deductions to offset gross_income from his business w benefitted from the other dollar_figure of the disallowed 3the regulations are applicable for all elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs in the case at bar petitioner elected relief in the second amendment to petition filed on date deductions used to offset her wage income therefore dollar_figure of the disallowed deductions are allocable to h and dollar_figure of the disallowed deductions are allocable to w w’s liability is limited to dollar_figure of dollar_figure in sum sec_6015 and b and the applicable regulations require the amount_of_deductions from the erroneous items attributed to an individual to be first allocated to that individual to the extent of the income reported on the joint_return that would have been allocated to that individual had he she filed a separate_return hopkins v commissioner supra pincite the excess of the amount of the deduction from the erroneous items attributed to an individual over his her share of income reported on the joint_return may give rise to a tax_benefit on the joint_return to that individual’s spouse by offsetting the income reported on the joint_return that the spouse would have reported had he she filed a separate_return id consequently such excess is allocated to the individual’s spouse to the extent it reduces the spouse’s share of income reported on the joint_return id the parties agree that for purposes of sec_6015 and d items of income loss credit and taxable_income reported on petitioners’ joint_return should be allocated between petitioner and mr capehart as follows item petitioner mr capehart total income wages interest dividends state_income_tax capital_gains pension gambling income adjustments to income ira deductions adjusted_gross_income itemized_deduction state_income_tax real_estate_taxes personal_property mortgage interest charitable gambling loss exemption_amount total deductions taxable_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number in accordance with sec_6015 and the applicable regulations petitioner’s erroneous items dollar_figure are first allocated to petitioner to the extent of the dollar_figure of income reported on the joint_return that would have been allocated to her had she filed a separate_return the dollar_figure excess of petitioner’s erroneous items over her share of the income reported on the joint_return is then allocated to mr capehart proportionate allocation of deficiency pursuant to sec_6015 the portion of the deficiency allocable to petitioner is the amount that bears the same ratio to the deficiency as the net amount of erroneous items allocable to petitioner bears to the net amount of all erroneous items taken into account in computing the deficiency the proportionate allocation can be algebraically expressed as follows x deficiency x allocable to the spouse net amount of all erroneous items net amount of erroneous items where x is the portion of the deficiency allocable to petitioner see sec_1_6015-3 income_tax regs under the proportionate allocation method dollar_figure is the portion of the dollar_figure deficiency allocable to petitioner computed as follows dollar_figure dollar_figure x dollar_figure dollar_figure a respondent’s computation respondent computed petitioner’s share of the deficiency to be dollar_figure respondent computed petitioner’s share of the deficiency by applying the proportionate allocation method required by sec_6015 to the form_4797 loss and the theft_loss dollar_figure dollar_figure x dollar_figure dollar_figure respondent’s computation is flawed in that it does not take into account the dollar_figure disallowed deduction for medical dental expenses b petitioner’s computation i separate_return liability petitioner asserts that her liability should be limited to dollar_figure the amount she would have paid on taxable_income of dollar_figure had she filed a separate_return petitioner’s theory assumes that erroneous items cannot be allocated in a way that would result in a spouse’s owing more tax than if separate returns had been filed neither the statute nor the regulations provide for such a limitation the statute and the regulations allocate all of petitioner’s erroneous items to her except for those items that provided a tax_benefit to mr capehart on the joint_return if petitioner’s liability were limited to dollar_figure then only dollar_figure not dollar_figure of her erroneous items would be allocated to her for purposes of sec_6015 computed as follows deficiency allocated x to petitioner dollar_figure x total erroneous items dollar_figure deficiency dollar_figure where x is the portion of the erroneous items allocable to petitioner essentially petitioner argues that mr capehart received a tax_benefit on the joint_return from dollar_figure of petitioner’s erroneous items under petitioner’s theory mr capehart’s dollar_figure taxable_income would have been offset by his erroneous items dollar_figure plus dollar_figure of petitioner’s erroneous items the dollar_figure of taxable_income reported on the return would have consisted of dollar_figure dollar_figure - dollar_figure of petitioner’s taxable_income and dollar_figure of mr capehart’s taxable_income petitioner’s theory is flawed had petitioner and mr capehart filed separate returns that included the erroneous items petitioner would have reported no taxable_income because dollar_figure of her dollar_figure erroneous items would have offset all of her income and dollar_figure of her erroneous items would have been unused in consequently she received the tax_benefit of dollar_figure of her erroneous items moreover mr capehart would have reported taxable_income of dollar_figure the excess of his taxable_income over his erroneous items dollar_figure - dollar_figure consequently if petitioner and mr capehart had filed separate returns on a pro forma basis their combined taxable_income would be dollar_figure that would be solely attributable to mr capehart since petitioner and mr capehart reported dollar_figure of taxable_income on their joint_return for mr capehart’s share of the taxable_income was offset by dollar_figure dollar_figure - dollar_figure of petitioner’s erroneous items that were reported on the joint_return therefore dollar_figure not dollar_figure of petitioner’s erroneous items gave rise to a tax_benefit on the joint_return to mr capehart consequently only dollar_figure not dollar_figure of petitioner’s erroneous items is allocated to mr capehart under sec_6015 and dollar_figure of petitioner’s erroneous items remains allocated to her not the dollar_figure that petitioner’s theory would allocate to her ii benefit of lower tax_rate petitioner posits that the proportionate allocation method provided in sec_1_6015-3 income_tax regs is invalid because it does not account for the difference in the tax_rates as applied to petitioner’s and mr capehart’s separate taxable incomes petitioner contends that mr capehart would have owed tax of dollar_figure had he filed a separate_return dollar_figure of taxable_income taxed at the rate of percent and dollar_figure of taxable_income taxed at the rate of percent petitioner asserts that her erroneous items provided a tax_benefit on the joint_return to mr capehart because mr capehart’s dollar_figure of taxable_income would have been taxable at an effective rate of percent rather than percent petitioner has not provided a computation of the portion of her erroneous items that provided the asserted benefit to mr capehart furthermore petitioner’s erroneous items did not reduce mr capehart’s effective_tax_rate mr capehart’s dollar_figure of taxable_income was offset by dollar_figure of erroneous items attributed to him the dollar_figure 4petitioner’s computation is in error in that it attributes dollar_figure dollar_figure dollar_figure of taxable_income to mr capehart mr capehart had dollar_figure of taxable_income consequently dollar_figure of his income would be taxable at the rate of percent excess was taxable pincite percent the amount of that excess plus petitioner’s dollar_figure of taxable_income totaled dollar_figure for married individuals who filed a joint_return for only taxable_income in excess of dollar_figure would have been taxed at a rate greater than percent rate thus contrary to petitioner’s assertions it was not her erroneous items that reduced mr capehart’s tax_rate but rather it was mr capehart’s erroneous items that reduced his tax_rate because petitioner was unable to compute the portion of her erroneous items that provided the asserted benefit to mr capehart and because mr capehart’s tax_rate was not reduced by petitioner’s erroneous items that were allocated to mr capehart pursuant to the formula set forth in sec_1 d i a income_tax regs petitioner has not shown that the regulation is invalid iii proportionate to taxable_income petitioner also complains that while her taxable_income was only percent of the total taxable_income for the proportionate allocation method provided in sec_1 d i a income_tax regs allocate sec_34 percent of the deficiency to her the succinct response to petitioner’s complaint is that congress did not allocate the deficiency in proportion to the spouses’ respective shares of taxable_income when formulating the relief to be granted under sec_6015 sec_6015 expressly requires that the allocation of the deficiency be proportionate to the items taken into account in determining the deficiency ie proportionate to the erroneous items allocated to the spouse not to the spouse’s share of taxable_income a spouse’s taxable_income is relevant for purposes of allocating the erroneous items between the spouses only where one spouse receives a tax_benefit on the joint_return from the other spouse’s erroneous items b alternative allocation method sec_6015 directs the secretary to prescribe regulations providing methods for allocation of items other than the methods under sec_6015 petitioner argues that her liability should be limited to percent of her taxable_income pursuant to sec_1_6015-3 and ii income_tax regs which provides the following alternative method for allocating a deficiency that arises from erroneous items that are sec_1_6015-3 income_tax regs requires application of the proportionate allocation method to any portion of the deficiency other than any portion of the deficiency attributable to erroneous items allocable to the nonrequesting spouse of which the requesting spouse had actual knowledge attributable to separate treatment items as defined in sec_1_6015-3 income_tax regs relating to the liability of a child as defined in sec_1_6015-3 income_tax regs of the requesting spouse or nonrequesting spouse attributable to alternative_minimum_tax under sec_55 attributable to accuracy-related or fraud penalties or allocated pursuant to alternative allocation_methods authorized under sec_1_6015-3 income_tax regs subject_to tax at different rates with an example demonstrating the method alternative allocation_methods -- i allocation based on applicable tax_rates --if a deficiency arises from two or more erroneous items that are subject_to tax at different rates eg ordinary_income and capital_gain items the deficiency will be allocated after first separating the erroneous items into categories according to their applicable tax_rate after all erroneous items are categorized a separate allocation is made with respect to each tax_rate category using the proportionate allocation method of paragraph d of this section iii example --the following example illustrates the rules of this paragraph d example allocation based on applicable tax_rates h and w timely file their joint federal_income_tax return h and w divorce in on date a dollar_figure deficiency is assessed with respect to h’s and w’s return of this deficiency dollar_figure results from unreported capital_gain of dollar_figure that is attributable to w and dollar_figure of capital_gain that is attributable to h both gains being subject_to tax at the marginal_rate the remaining dollar_figure of the deficiency is attributable to dollar_figure of unreported dividend income of h that is subject_to tax at a marginal_rate of h and w both timely elect to allocate the deficiency and qualify under this section to do so there are erroneous items subject_to different tax_rates thus the alternative allocation method of this paragraph d applies the three erroneous items are first categorized according to their applicable tax_rates then allocated of the total amount of tax_rate items dollar_figure is allocable to w and is allocable to h therefore of the dollar_figure deficiency attributable to these items or dollar_figure is allocated to w the remaining of this portion of the deficiency dollar_figure is allocated to h the only tax_rate item is allocable to h accordingly h is liable for dollar_figure of the deficiency dollar_figure dollar_figure and w is liable for the remaining dollar_figure the alternative method applies when the erroneous items are subject_to tax at different rates the erroneous items in this case are the form_4797 loss the theft_loss and the medical dental expenses those items are not subject_to tax at different rates rather they are all deductions used by petitioner and mr capehart on their joint_return to offset ordinary_income accordingly sec_1_6015-3 and ii income_tax regs does not change the result in this case c allocation of accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax the parties agree that petitioners are liable for an accuracy-related_penalty under sec_6662 of dollar_figure computed on an underpayment of dollar_figure for purposes of sec_6662 the term underpayment is defined by sec_6664 to mean the amount by which the tax imposed exceeds the excess of the sum of a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made in essence an underpayment for purposes of sec_6662 has the same meaning as a deficiency see sec_6211 sec_6664 downing v commissioner tcmemo_2005_73 supplementing tcmemo_2003_347 estate of johnson v commissioner tcmemo_2001_182 affd 129_fedappx_597 11th cir rice v commissioner tcmemo_1999_65 in the case at bar the parties calculated the underpayment by subtracting the dollar_figure overpayment the dollar_figure withholding_tax paid less the dollar_figure tax_liability reported on the return claimed on the joint_return which was not refunded to petitioners from the dollar_figure deficiency ie a dollar_figure balance of tax remaining unpaid respondent’s computation respondent allocated dollar_figure of the accuracy-related_penalty to petitioner in so doing respondent allocated dollar_figure of the refund claimed to petitioner respondent explained his computation as follows in computing the underpayment for purposes of the accuracy related penalty respondent gave petitioner ingrid capehart credit for a frozen refund in the amount of dollar_figure the frozen refund relates to ingrid capehart’s federal_income_tax withholdings prepayment_credits in the amount of dollar_figure that were taken from her wages reported on the return and not refunded in arriving at the dollar_figure figure respondent subtracted from ingrid capehart’s withholdings of dollar_figure her allocable share of the dollar_figure of tax_liability reported on the return petitioner ingrid capehart’s allocable share of the dollar_figure tax_liability reported on the return i sec_27 percent of dollar_figure or dollar_figure dollar_figure x dollar_figure dollar_figure percent is used because this is the percentage of the total taxable_income reported on the return that would have been allocated to ingrid capehart if the parties had filed separate returns accordingly the dollar_figure figure was arrived at as follows 6essentially the parties treat the claimed refund amount of withholding_tax as a tax collected without assessment dollar_figure - dollar_figure dollar_figure dollar_figure withholding credits ingrid capehart’s allocable share of the dollar_figure liability report on the return frozen refund credit respondent computed petitioner’s share of the accuracy- related penalty as follows petitioner’s share of deficiency as computed by respondent petitioner’s frozen refund credit petitioner’s underpayment upon which the accuracy-related_penalty applies accuracy-related_penalty percentage dollar_figure big_number big_number x dollar_figure petitioner’s position petitioner erroneously refers to the dollar_figure tax_shown_on_the_return as the tax paid on the return and complains that respondent allocated only dollar_figure of that tax to her in computing her share of the accuracy-related_penalty the gist of petitioner’s complaint is that the dollar_figure of tax allocated to her represent sec_27 percent of the tax paid on the return dollar_figure whereas the dollar_figure of the sec_6662 penalty allocated to her i sec_41 percent of the total sec_6662 penalty computation of petitioner’s share of the accuracy- related penalty sec_1_6015-3 income_tax regs provides that the accuracy-related_penalty under sec_6662 is allocated to the spouse whose item generated the penalty as we have previously discussed the erroneous items allocated to petitioner offset all of her taxable_income reported on the joint_return the dollar_figure of taxable_income reported on the return upon which the tax reported on the return was calculated was mr capehart’s income that was not offset by the erroneous items allocated to him we conclude therefore that the dollar_figure tax reported on the return should not be included in computing the portion of the underpayment attributable to petitioner any portion of the tax_shown_on_the_return that is allocated to petitioner reduces the amount of her withholding credits to be applied toward her portion of the tax_deficiency and increases her share of the underpayment consequently allocating a portion of the tax_shown_on_the_return to petitioner increases her portion of the accuracy-related_penalty taking into account the proper allocation of the erroneous items we do not think that it is proper to allocate any of the tax_shown_on_the_return to petitioner on the basis of the taxable_income and erroneous items the total_tax liability and the portion not offset by withholding credits unpaid taxes is allocated between petitioner and mr capehart as follows item petitioner mr capehart total taxable_income erroneous items taxable_income on tax on return tax_deficiency total_tax liability withholding unpaid tax dollar_figure big_number -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number treating the withholding_tax paid in excess of the liability as a tax collected without assessment for purposes of sec_6662 the underpayment_of_tax is allocated between petitioner and mr capehart as follows item petitioner mr capehart total_tax imposed tax on return tax collected without assessment underpayment dollar_figure -0- dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number we reach the same result by applying respondent’s method of computing the underpayment without allocating any portion of the dollar_figure of tax reported on the return to petitioner shown as follows petitioner’s withholding petitioner’s allocable share of the dollar_figure liability report on the return petitioner’s frozen refund credit petitioner’s share of deficiency petitioner’s frozen refund credit petitioner’s underpayment upon which the accuracy-related_penalty applies dollar_figure -0- big_number big_number big_number - - we conclude that the underpayment generated by petitioner’s erroneous items is dollar_figure and the penalty allocated to petitioner is dollar_figure dollar_figure x d conclusion we hold that pursuant to sec_6015 petitioner remains jointly and severally liable for dollar_figure of the deficiency and dollar_figure of the accuracy-related_penalty under sec_6662 in accordance with the above an appropriate decision will be entered
